                                                                     EXHIBIT "1"




Case 20-80495-CRJ11   Doc 182-1 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 1 Page 1 of 6
Case 20-80495-CRJ11   Doc 182-1 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 1 Page 2 of 6
Case 20-80495-CRJ11   Doc 182-1 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 1 Page 3 of 6
Case 20-80495-CRJ11   Doc 182-1 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 1 Page 4 of 6
Case 20-80495-CRJ11   Doc 182-1 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 1 Page 5 of 6
Case 20-80495-CRJ11   Doc 182-1 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 1 Page 6 of 6
